Exhibit 10.1

Execution Version




SEACOR Holdings Inc.
2.50% Convertible Senior Notes due 2027

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



Purchase Agreement
December 5, 2012
Goldman, Sachs & Co.,
As representative of the several Purchasers
named in Schedule I hereto,


c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10282


Ladies and Gentlemen:
SEACOR Holdings Inc., a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions stated herein, to issue and sell to the Purchasers
named in Schedule I hereto (the “Purchasers”), for whom you are acting as
representative (the “Representative”), an aggregate of $300,000,000 principal
amount of its 2.50% Convertible Senior Notes due 2027 (the “Firm Securities”),
convertible at the Company's election into cash, shares of common stock of the
Company, par value $0.01 per share (“Stock”), or a combination of cash and
shares of Stock (any shares of Stock issuable upon conversion of the Securities,
including, for the avoidance of doubt, any additional shares deliverable upon
conversion in connection with a make-whole fundamental change, the “Underlying
Shares”), and, at the election of the Representative, up to an aggregate of
$50,000,000 additional aggregate principal amount of 2.50% Convertible Senior
Notes due 2027 (the “Optional Securities”). The Firm Securities and the Optional
Securities that the Purchasers elect to purchase pursuant to Section 2 hereof
are herein collectively called the “Securities”.
1.
The Company represents and warrants to, and agrees with, each of the Purchasers
that:

a)
A preliminary offering circular, dated December 4, 2012 (the “Preliminary
Offering Circular”) has been prepared and an offering memorandum, to be dated
December 5, 2012 (the “Offering Circular”), will be prepared in connection with
the offering of the Securities and Underlying Shares, if any, issuable upon
conversion thereof. The Preliminary Offering Circular, as amended and
supplemented immediately prior to the Applicable Time (as defined in
Section 1(b)), is hereinafter referred to as the “Pricing Circular”. Any
reference to the Preliminary Offering Circular, the Pricing Circular or the
Offering Circular shall be deemed to refer to and include the Company's most
recent Annual Report on Form 10-K and all subsequent documents filed with the
United States Securities and Exchange Commission (the “Commission”) pursuant to
Section 13(a), 13(c) or 15(d) of the United States Securities Exchange Act
of 1934, as amended (the “Exchange Act”) on or prior to the date of such
circular and any reference to the Preliminary Offering Circular or the Offering
Circular, as the case may be, as amended or supplemented, as of any specified
date, shall be deemed to include (i) any documents filed with the Commission
pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of
the Preliminary Offering Circular or the Offering Circular, as the case may be,
and prior to such specified date and (ii) any Additional Issuer Information (as
defined in Section 5(f)) furnished by the Company prior to the completion of the
distribution of the Securities; and all documents filed under the Exchange Act
and so deemed to be included in the Preliminary Offering Circular, the Pricing
Circular or the Offering Circular, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports”. The
Exchange Act Reports, when they were or are filed with the Commission, conformed
or will conform in all material respects to the applicable requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder; and no such documents were filed with the Commission since the
Commission's close of business on the business day immediately prior to the date
of this Agreement and prior to the execution of this Agreement, except as set
forth on Schedule II(a) hereof. The Pricing Circular and the Exchange Act
Reports as of their respective dates did not, and the Offering Circular and any
amendments or supplements thereto as of its respective date and each Time of
Delivery did not and will not, contain an untrue statement of a material fact or
omit to state a material


2

--------------------------------------------------------------------------------



fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Company by a Purchaser through Goldman, Sachs & Co. by or on
behalf of any Purchaser expressly for use therein;
b)
For the purposes of this Agreement, the “Applicable Time” is 4:45 p.m. (Eastern
time) on the date of this Agreement; the Pricing Circular as supplemented by the
information set forth in Schedule III hereto, taken together (collectively, the
“Pricing Disclosure Package”) as of the Applicable Time, did not include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and each Company Supplemental Disclosure
Document (as defined in Section 6(a)(i)) listed on Schedule II(b) hereto does
not conflict with the information contained in the Pricing Circular or the
Offering Circular and each such Company Supplemental Disclosure Document, as
supplemented by and taken together with the Pricing Disclosure Package as of the
Applicable Time, did not include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to
statements or omissions made in the Pricing Disclosure Package or a Company
Supplemental Disclosure Document in reliance upon and in conformity with
information furnished in writing to the Company by a Purchaser through Goldman,
Sachs & Co. expressly for use therein;

c)
The financial statements and the related notes thereto included or incorporated
by reference in the Pricing Disclosure Package comply in all material respects
with the applicable requirements of the Act and the Exchange Act and present
fairly the financial position of the Company and its consolidated subsidiaries
as of the dates shown and their results of operations and cash flows for the
periods shown, and such financial statements have been prepared in conformity
with generally accepted accounting principles in the United States applied on a
consistent basis; and the schedules included or incorporated by reference in the
Pricing Disclosure Package present fairly the information required to be stated
therein.

d)
The pro forma financial statements (including the notes thereto) and the other
pro forma financial information included or incorporated by reference in the
Pricing Circular (i) comply as to form in all material respects with the
applicable requirements of Regulation S X promulgated under the Exchange Act,
(ii) have been prepared in accordance with the Commission's rules and guidelines
with respect to pro forma financial statements and (iii) have been properly
computed on the bases described therein; the assumptions used in the preparation
of the pro forma financial data and other pro forma financial information
included in the Pricing Disclosure Package are reasonable and the adjustments
used therein are appropriate to give effect to the transactions or circumstances
referred to therein.

e)
Neither the Company nor any of its subsidiaries listed in Schedule II(e) of this
Agreement (each, a “Significant Subsidiary”) has sustained since the date of the
latest audited financial statements included or incorporated by reference in the
Pricing Disclosure Package any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in or contemplated by the Pricing Disclosure
Package; and, since the date as of which information is given in the Pricing
Disclosure Package, there has not been any material change in the capital stock
or long-term debt of the Company or any of its subsidiaries or any material
adverse change in or affecting the general affairs, prospects, management,
financial position or results of operations of the Company and its subsidiaries,
taken as a whole, otherwise than as set forth in or contemplated by the Pricing
Disclosure Package and, except as disclosed in or contemplated by the Pricing
Disclosure Package, there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.


3

--------------------------------------------------------------------------------



f)
Except as disclosed in the Pricing Disclosure Package and except as would not be
reasonably likely to have a material adverse effect on the general affairs,
prospects, management, financial position, stockholder's equity or results of
operations of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”), the Company and its Significant Subsidiaries have good title
to all real properties and all other properties and assets owned by them, in
each case free from liens, encumbrances and defects that would materially affect
the value thereof or materially interfere with the use made or to be made
thereof by them; and except as disclosed in the Pricing Disclosure Package, the
Company and its Significant Subsidiaries hold any leased real or personal
property under valid and enforceable leases with no exceptions that would
materially interfere with the use made or to be made thereof by them.

g)
The Company has been duly incorporated and validly exists as a corporation under
the laws of the State of Delaware, with power and authority (corporate and
other) to own its properties and conduct its business as described in the
Pricing Disclosure Package . The Company has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties, or
conducts any business, so as to require such qualification (if the concept of
good standing is recognized in such other jurisdiction), except where the
failure to be so qualified would not have a Material Adverse Effect; each
Significant Subsidiary (as defined in Regulation S-X) of the Company has been
duly incorporated or organized, as the case may be, and is validly existing as a
corporation or limited liability company, as the case may be, in good standing
under the laws of its jurisdiction of incorporation or organization, as the case
may be (if the concept of good standing is recognized in such Significant
Subsidiary's jurisdiction of incorporation or organization), with power and
authority to own its properties and conduct its business as described in the
Pricing Disclosure Package; and each Significant Subsidiary has been duly
qualified as a foreign corporation (or other entity) for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties, or conducts any business, so as to require
such qualification (if the concept of good standing is recognized in such other
jurisdiction), except where the failure to be so qualified would not have a
Material Adverse Effect.

h)
The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package under the heading “Capitalization”, the Underlying Shares
have been duly and validly authorized and reserved for issuance and, when issued
and delivered in accordance with the provisions of the Securities and the
Indenture referred to below, will be duly and validly issued fully paid and
non‑assessable and will conform to the description of the Stock contained in the
Pricing Disclosure Package; and all the outstanding shares of capital stock or
other equity interests of each Significant Subsidiary of the Company have been
duly and validly authorized and issued, are fully paid and non-assessable,
except as otherwise described in the Pricing Disclosure Package and, except for
liens on the equity interests of certain Subsidiaries of ERA Group Inc. securing
ERA Group Inc.'s Senior Secured Revolving Credit Facility dated December 22,
2011, are owned directly or indirectly by the Company, free and clear of any
lien, charge, encumbrance, security interest, restriction on voting or transfer
or any other claim of any third party;

i)
The Company has full right, power and authority to execute and deliver this
Agreement, the Indenture and the Securities (collectively, the “Transaction
Documents”) and to perform its obligations hereunder and thereunder; and all
action required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken;

j)
The Securities and performance of the Company's obligations thereunder have been
duly authorized and, when issued and delivered pursuant to this Agreement, will
have been duly executed, authenticated issued and delivered and when duly
authenticated by the trustee under the indenture referred to below will
constitute valid and legally binding obligations of the Company entitled to the
benefits provided by the indenture to be dated as of December 11, 2012 (the
“Indenture”) between


4

--------------------------------------------------------------------------------



the Company and Wells Fargo Bank, National Association, as Trustee (the
“Trustee”), under which they are to be issued, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors' rights and to general equity principles; the
Indenture and performance thereof has been duly authorized and, when executed
and delivered by the Company and the Trustee, the Indenture will constitute a
valid and legally binding instrument, enforceable in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors' rights and to
general equity principles; and the Securities and the Indenture will conform in
all material respects to the descriptions thereof in the Pricing Disclosure
Package and will be in substantially the form previously delivered to you;
k)
None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System;

l)
Prior to the date hereof, neither the Company nor any of its affiliates has
taken any action which is designed to or which has constituted or which might
have been expected to cause or result in stabilization or manipulation of the
price of any security of the Company in connection with the offering of the
Securities;

m)
Neither the Company nor any of its Significant Subsidiaries is (i) in violation
of its charter or by-laws or similar organizational documents; (ii) in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

n)
The execution, delivery and performance by the Company of each of the
Transaction Documents and this Agreement, the issuance and sale of the
Securities and compliance by the Company with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents and
this Agreement will not (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or by-laws or similar organizational documents
of the Company or any of its subsidiaries or (iii) result in the violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, have a Material Adverse Effect
or adversely affect the ability of the Company to consummate the transactions
contemplated hereby;

o)
No consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance by the Company of each of the
Transaction Documents and this Agreement, the issuance and sale of the
Securities and compliance by the Company with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents and
this Agreement, except for such consents that (i) have already been obtained and
(ii) such consents, approvals,


5

--------------------------------------------------------------------------------



authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws in connection with the purchase and
distribution of the Securities by the Purchasers and except for any filing the
Company is required to make under the Exchange Act;
p)
The statements set forth in the Pricing Disclosure Package (i) under the caption
“Description of Notes” and “Description of Common Stock”, insofar as they
purport to constitute a summary of the terms of the Securities and the Stock are
fair and accurate in all material respects and (ii), under the caption “Material
U.S. Federal Income Tax Considerations”, insofar as they purport to describe the
provisions of the laws and documents referred to therein, are fair and accurate
in all material respects;

q)
Other than as set forth in the Pricing Disclosure Package, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property of the Company or any of its subsidiaries is
the subject which, could reasonably be expected to individually or in the
aggregate have a Material Adverse Effect; and, to the best of the Company's
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others;

r)
When the Securities are issued and delivered pursuant to this Agreement, the
Securities will not be of the same class (within the meaning of Rule 144A under
the United States Securities Act of 1933, as amended (the “Act”)) as securities
which are listed on a national securities exchange registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system;

s)
The Company is subject to Section 13 or 15(d) of the Exchange Act;

t)
The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof, will not be an
“investment company”, as such term is defined in the United States Investment
Company Act of 1940, as amended (the “Investment Company Act”);

u)
Neither the Company nor any person acting on its or their behalf has offered or
sold the Securities by means of any general solicitation or general advertising
within the meaning of Rule 502(c) under the Act;

v)
Within the preceding six months, neither the Company nor any other person acting
on behalf of the Company has offered or sold to any person any Securities, or
any securities of the same or a similar class as the Securities, other than
Securities offered or sold to the Purchasers hereunder;

w)
The Company and its subsidiaries maintain systems of “internal control over
financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that
comply with the requirements of the Exchange Act and have been designed by, or
under the supervision of, their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including, but not limited to internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management's general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Pricing Disclosure
Package, there are no material weaknesses in the Company's internal controls;

x)
Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package, there has been no
change in the Company's internal control over financial


6

--------------------------------------------------------------------------------



reporting that has materially affected, or is reasonably likely to materially
affect, the Company's internal control over financial reporting;
y)
The Company and its subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
is designed to ensure that information required to be disclosed by the Company
in reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission's rules and forms, including controls and procedures designed to
ensure that such information is accumulated and communicated to the Company's
management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act;

z)
Ernst & Young LLP who have certified certain financial statements of the Company
and its subsidiaries is an independent registered public accounting firm with
respect to the Company and its subsidiaries within the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act;

aa)
Neither the Company nor any of its subsidiaries nor, to the best knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment;

ab)
The operations of the Company and its subsidiaries are and have been conducted
at all times in material compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

ac)
None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not, directly or indirectly, use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

ad)
The Company and its subsidiaries own, possess or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions,
know-how, patents, copyrights, confidential information and other intellectual
property (collectively, “Intellectual Property Rights”) necessary to conduct the
business now operated by them, or presently employed by them, except to the
extent the failure to own, possess or have the ability to acquire would not have
a Material Address Effect, and have not received any notice of infringement of,
or conflict with, asserted rights of others with respect to any Intellectual
Property Rights that could reasonably be expected to have individually or in the
aggregate have a Material Adverse Effect;


7

--------------------------------------------------------------------------------



ae)
Except as described in the Pricing Disclosure Package, neither the Company nor
any of its subsidiaries is in violation of any statute, any rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), owns or operates any real property contaminated with any substance that
is subject to any Environmental Laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim would individually or in the aggregate have a Material Adverse Effect; and
the Company is not aware of any pending investigation that might lead to such a
claim.

af)
(i) The Company is a citizen of the United States within the meaning of 46
U.S.C. §50501 (formerly Section 2 of the Shipping Act of 1916, as amended) and
is qualified to engage in the coastwise trade of the United States; the issuance
and sale of the Securities (including the Underlying Shares) by the Company and
the compliance by the Company with all of the provisions of this Agreement and
the consummation of the transactions herein contemplated will not cause the
Company to cease to be a citizen of the United States within the meaning of 46
U.S.C. §50501 or cause the Company to cease to be qualified to engage in the
coastwise trade of the United States. (ii) The Company is a citizen of the
United States within the meaning of 49 U.S.C. 40102(a) (formerly Section 101 of
the Federal Aviation Act of 1958, as amended), holds a Federal Aviation
Regulations Part 135 Air Taxi certificate issued by the Federal Aviation
Authority and is qualified to engage in air taxi operations in the United
States; the issuance and sale of the Securities by the Company and the
compliance by the Company with all of the provisions of this Agreement and the
consummation of the transactions herein contemplated will not cause the Company
to cease to be a citizen of the United States within the meaning of 49 U.S.C.
40102(a), or cause the Company to cease to hold a Federal Aviation
Regulations Part 135 Air Taxi Certificate or cease to be qualified to engage in
air taxi operations in the United States;

ag)
The Company and its subsidiaries hold all licenses, consents and approvals
required by, and are in compliance with, all regulations of state, federal and
foreign governmental authorities that regulate the conduct of the business of
the Company and its subsidiaries, except where the failure to hold any such
license, consent or approval or to be in compliance with any such regulation
would not have a Material Adverse Effect;

ah)
There are no contracts, agreements or understandings between the Company and any
person (other than this Agreement) that would give rise to a valid claim against
the Company or any Purchaser for a brokerage commission, finder's fee or like
payment in connection with the offering and sale of the Securities; and

ai)
The form of the Distribution Agreement, Tax Matters Agreement, the Employee
Matters Agreement and Amended and Restated Transition Services Agreement filed
as an Exhibit to the Registration Statement on Form 10 of the Company's
wholly-owned subsidiary, Era Group Inc. (“Era”), filed on October 12, 2012 and
the draft of the Series B Exchange Agreement provided to the Purchasers prior to
the date hereof, in each case conform in all material respects to the
description thereof contained in the Pricing Disclosure Package and the Offering
Circular and any amendment or supplement thereto.

2.
Subject to the terms and conditions herein set forth, (a) the Company agrees to
issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
97.5% of the principal amount thereof, the principal amount of Securities set
forth opposite the name of such Purchaser in Schedule I hereto, and (b) in the
event and to the extent that the Purchasers shall exercise the election to
purchase Optional Securities as provided below, the Company agrees to issue and
sell to each of the Purchasers, and each of the Purchasers agrees, severally and
not jointly, to purchase from the Company, at the same purchase price set forth
in clause (a) of this Section 2, that portion


8

--------------------------------------------------------------------------------



of the aggregate principal amount of the Optional Securities as to which such
election shall have been exercised (to be adjusted by you so as to eliminate
fractions of $1,000) determined by multiplying such aggregate principal amount
of Optional Securities by a fraction, the numerator of which is the maximum
aggregate principal amount of Optional Securities that such Purchaser is
entitled to purchase as set forth opposite the name of such Purchaser in
Schedule I hereto and the denominator of which is the maximum aggregate
principal amount of Optional Securities that all of the Purchasers are entitled
to purchase hereunder.
The Company hereby grants to the Purchasers the right to purchase at their
election up to $50,000,000 aggregate principal amount of Optional Securities, at
the purchase price set forth in clause (a) of the first paragraph of this
Section 2. Any such election to purchase Optional Securities may be exercised in
whole or in part from time to time by written notice from Goldman, Sachs & Co.
to the Company, given within a period of 12 calendar days commencing on, and
including, the First Time of Delivery (as defined in Section 4 hereof), setting
forth the aggregate principal amount of Optional Securities to be purchased and
the date on which such Optional Securities are to be delivered, as determined by
Goldman, Sachs & Co. but in no event (i) earlier than the First Time of Delivery
(as defined in Section 4 hereof) or, unless you and the Company otherwise agree
in writing, earlier than one or later than ten business days after the date of
such notice or (ii) later than the last day of the 13 calendar day period
commencing on, and including, the First Time of Delivery (as defined in Section
4 hereof).
3.
Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Pricing Disclosure Package and
each Purchaser hereby represents and warrants to, and agrees with the Company
that:

a)
It will offer and sell the Securities only to persons whom it reasonably
believes to be “qualified institutional buyers” (“QIBs”) within the meaning of
Rule 144A under the Act in transactions meeting the requirements of Rule 144A;

b)
It is an “accredited investor” within the meaning of Rule 501 under the Act; and

c)
It will not offer or sell the Securities by any form of general solicitation or
general advertising, including but not limited to the methods described in
Rule 502(c) under the Act.

4.    
a)
The Securities to be purchased by each Purchaser hereunder will be represented
by one or more definitive global Securities in book-entry form which will be
deposited by or on behalf of the Company with The Depository Trust Company
(“DTC”) or its designated custodian. The Company will deliver the Securities to
Goldman, Sachs & Co., for the account of each Purchaser, against payment by or
on behalf of such Purchaser of the purchase price therefor by wire transfer in
Federal (same day) funds, by causing DTC to credit the Securities to the account
of Goldman, Sachs & Co. at DTC. The Company will cause the certificates
representing the Securities to be made available to Goldman, Sachs & Co. for
checking at least twenty-four hours prior to the Time of Delivery (as defined
below) at the office of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York,
New York 10178 (the “Closing Location”). The time and date of such delivery and
payment shall be, with respect to the Firm Securities, 9:30 a.m., New York City
time, on December 11, 2012 or such other time and date as Goldman, Sachs & Co.
and the Company may agree upon in writing, and with respect to the Optional
Securities, 9:30 a.m., New York City time, on the date specified by Goldman,
Sachs & Co. in the written notice given by Goldman, Sachs & Co. of the
Purchasers' election to purchase such Optional Securities, or such other time
and dates as Goldman, Sachs & Co. and the Company may agree upon in writing.
Such time and date for delivery of the Firm Securities are herein called the
“First Time of Delivery”, such time and date for delivery of the Optional
Securities, if not the First Time of Delivery, are herein called a “Subsequent
Time of Delivery”, and each such time and date for delivery is herein called a
“Time of Delivery.”


9

--------------------------------------------------------------------------------



b)
The documents to be delivered at each Time of Delivery by or on behalf of the
parties hereto pursuant to Section 8 hereof, including the cross-receipt for the
Securities and any additional documents requested by the Purchasers pursuant to
Section 8(i) hereof, will be delivered at such time and date at the Closing
Location, and the Securities will be delivered at DTC or its designated
custodian), all at such Time of Delivery. A meeting will be held at the Closing
Location at 4:00 p.m., New York City time, on the New York Business Day next
preceding such Time of Delivery, at which meeting the final drafts of the
documents to be delivered pursuant to the preceding sentence will be available
for review by the parties hereto. For the purposes of this Section 4, “New York
Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in New York are generally
authorized or obligated by law or executive order to close.

5.
The Company agrees with each of the Purchasers:

a)
To prepare the Offering Circular in a form approved by you; to make no amendment
or any supplement to the Offering Circular which shall be disapproved by you
promptly after reasonable notice thereof; and to furnish you with copies
thereof;

b)
Promptly from time to time to take such action as you may reasonably request to
qualify the Securities and the Underlying Shares for offering and sale under the
securities laws of such jurisdictions as you may request and to comply with such
laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Securities; provided that in connection therewith the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction;

c)
To furnish the Purchasers with written and electronic copies of the Preliminary
Offering Circular, the Pricing Circular and the Offering Circular in such
quantities as you may from time to time reasonably request, and if, at any time
prior to the expiration of nine months after the date of the Offering Circular,
any event shall have occurred as a result of which the Offering Circular as then
amended or supplemented would include an untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made when such
Offering Circular is delivered, not misleading, or, if for any other reason it
shall be necessary during such same period to amend or supplement the Offering
Circular to comply with applicable law, to notify you and upon your request to
prepare and furnish without charge to each Purchaser and to any dealer in
securities as many written and electronic copies as you may from time to time
reasonably request of an amended Offering Circular or a supplement to the
Offering Circular which will correct such statement or omission or effect such
compliance;

d)
During the period beginning from the date hereof and continuing until the date
90 days after the Time of Delivery, not to (i) offer, sell, contract to sell,
pledge, grant any option to purchase, make any short sale or otherwise transfer
or dispose of, directly or indirectly, or file with the Commission a
registration statement under the Act relating to any securities of the Company
that are substantially similar to the Securities or the Stock, including but not
limited to any securities that are convertible into or exchangeable for, or that
represent the right to receive, Stock or any such substantially similar
securities, or publicly disclose the intention to make any offer, sale, pledge,
disposition or filing or (ii) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Stock or any such other securities, whether any such transaction is to be
settled by delivery of Stock or such other securities, in cash or otherwise,
without your prior written consent. The foregoing restrictions will not apply to
(a) the Securities and Underlying Shares, (b) the issuance by the Company of
incentive compensation, including stock options, restricted stock or restricted
stock units, under stock award or similar plans as in effect on the date of this
Agreement (and the issuance of Stock upon the exercise or vesting of such
awards), (c) the filing by the Company of any registration statement on Form S-8
with the Commission relating to the offering of securities pursuant to terms of
a stock option or similar plan in effect on the date of this Agreement, or (d)
the


10

--------------------------------------------------------------------------------



issuance of Stock or securities convertible into Stock as consideration for an
acquisition or business combination (including the filing of a registration
statement on Form S-4 or any other appropriate form with respect thereto);
e)
Not to be or become, at any time prior to the expiration of one years after each
Time of Delivery, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act;

f)
At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the Act;

g)
If requested by you, to use its best efforts to cause such Securities to be
eligible for the PORTAL trading system of the National Association of Securities
Dealers, Inc.;

h)
Except for such documents that are publicly available on EDGAR, to furnish to
the holders of the Securities as soon as practicable after the end of each
fiscal year an annual report (including a consolidated balance sheet and
consolidated statements of income, stockholders' equity and cash flows of the
Company and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of the Offering Circular), to make available to its stockholders
consolidated summary financial information of the Company and its subsidiaries
for such quarter in reasonable detail;

i)
During the period of one year after the First Time of Delivery, the Company will
not, and will not permit any of its “affiliates” (as defined in Rule 144 under
the Securities Act) to, resell any of the Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them;

j)
To use the net proceeds received by it from the sale of the Securities pursuant
to this Agreement in the manner specified in the Pricing Disclosure Package
under the caption “Use of Proceeds”;

k)
To reserve and keep available at all times, free of preemptive rights, shares of
Stock for the purpose of enabling the Company to satisfy any obligations to
issue the Underlying Shares upon conversion of the Securities;

l)
To use its best efforts to cause the listing of the Underlying Shares upon
issuance on the New York Stock Exchange (the “NYSE”); and

m)
To the extent that the Company consummates the spin-off of Era as an
independent, publicly-traded company, to be accomplished by means of a pro rata
dividend of all of the common stock of Era to the Company's stockholders (the
“Spin-Off”) prior to December 31, 2012, the Restated Transition Services
Agreement and Series B Exchange Agreement entered into by the Company and Era in
connection with the Spin-Off will be substantially consistent with the current
forms of such agreements as filed with the Commission or provided to the
Purchasers, as applicable.

6.    
a)


(i)
The Company represents and agrees that, without the prior consent of Goldman,
Sachs & Co., it has not made and will not make any offer relating to the
Securities that, if the offering


11

--------------------------------------------------------------------------------



of the Securities contemplated by this Agreement were conducted as a public
offering pursuant to a registration statement filed under the Act with the
Commission, would constitute an “issuer free writing prospectus,” as defined in
Rule 433 under the Act (any such offer is hereinafter referred to as a “Company
Supplemental Disclosure Document”);
(ii)
Each Purchaser represents and agrees that, without the prior consent of the
Company and Goldman, Sachs & Co., other than one or more term sheets relating to
the Securities conveyed to purchasers of securities containing substantially the
same information as set forth in Schedule III, it has not made and will not make
any offer relating to the Securities that, if the offering of the Securities
contemplated by this Agreement were conducted as a public offering pursuant to a
registration statement filed under the Act with the Commission, would constitute
a “free writing prospectus,” as defined in Rule 405 under the Act (any such
offer (other than any such term sheets), is hereinafter referred to as a
“Purchaser Supplemental Disclosure Document”); and

(iii)
Any Company Supplemental Disclosure Document or Purchaser Supplemental
Disclosure Document the use of which has been consented to by the Company and
Goldman, Sachs & Co. is listed on Schedule II(b) hereto;

7.
The Company covenants and agrees with the several Purchasers that the Company
will pay or cause to be paid the following: (i) the fees, disbursements and
expenses of the Company's counsel and accountants in connection with the issue
of the Securities and the Underlying Shares issuable upon conversion of the
Securities and all other expenses in connection with the preparation, printing,
reproduction and filing of the Preliminary Offering Circular and the Offering
Circular and any amendments and supplements thereto and the mailing and
delivering of copies thereof to the Purchasers and dealers; (ii) the cost of
printing or producing any Agreement among Purchasers, this Agreement, the
Indenture, the Blue Sky Memorandum, closing documents (including any
compilations thereof) and any other documents in connection with the offering,
purchase, sale and delivery of the Securities; (iii) all expenses in connection
with the qualification of the Securities and the Underlying Shares issuable upon
conversion of the Securities for offering and sale under state securities laws
as provided in Section 5(b) hereof, including the fees and disbursements of
counsel for the Purchasers in connection with such qualification and in
connection with the Blue Sky and legal investment surveys; (iv) any fees charged
by securities rating services for rating the Securities; (v) the cost of
preparing the Securities; (vi) the fees and expenses of the Trustee and any
agent of the Trustee and the fees and disbursements of counsel for the Trustee
in connection with the Indenture and the Securities; (vii) any cost incurred in
connection with the designation of the Securities for trading in PORTAL and the
listing of the Underlying Shares issuable upon conversion of the Securities; and
(viii) all other costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section. It is understood, however, that, except as provided in this Section,
and Sections 9 and 12 hereof, the Purchasers will pay all of their own costs and
expenses, including the fees of their counsel, transfer taxes on resale of any
of the Securities by them, and any advertising expenses connected with any
offers they may make.

8.
The obligations of the Purchasers hereunder shall be subject to the condition
that all representations and warranties and other statements of the Company
herein are, at and as of each Time of Delivery, true and correct, the condition
that the Company shall have performed all of its obligations hereunder
theretofore to be performed, and the following additional conditions:

a)
Morgan, Lewis & Bockius LLP, counsel for the Purchasers, shall have furnished to
you such opinion or opinions, dated the Time of Delivery, with respect to such
matters as you may reasonably request, and such counsel shall have received such
papers and information as they may reasonably request to enable them to pass
upon such matters;

b)
Latham & Watkins LLP, counsel for the Purchasers, shall have furnished to you
such opinion or opinions, dated the Time of Delivery, with respect to such
matters as you may reasonably request,


12

--------------------------------------------------------------------------------



and such counsel shall have received such papers and information as they may
reasonably request to enable them to pass upon such matters;
c)
(i) Milbank, Tweed, Hadley & McCloy LLP, counsel for the Company, shall have
furnished to you its written opinion, dated the Time of Delivery and addressed
to the Purchasers, in form and substance reasonably satisfactory to you, to the
effect set forth in Annex A-1 hereto; (ii) Blank Rome LLP shall have furnished
to you its written opinion, dated the Time of Delivery and addressed to the
Purchasers, in form and substance reasonably satisfactory to you, to the effect
set forth in Annex A-2 hereto; and (iii) Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC shall have furnished to you its written opinion, dated the Time of
Delivery and addressed to the Purchasers, in form and substance reasonably
satisfactory to you, to the effect set forth in Annex A-3 hereto.

d)
On the date of the Offering Circular prior to the execution of this Agreement
and also at the Time of Delivery, Ernst & Young LLP shall have furnished to you
a letter or letters, dated the respective dates of delivery thereof, in form and
substance reasonably satisfactory to you, to the effect set forth in Annex I
hereto;

e)
(i) Neither the Company nor any of its subsidiaries shall have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Pricing Circular any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Pricing Disclosure
Package, and (ii) since the respective dates as of which information is given in
the Pricing Disclosure Package, there shall not have been any change in the
capital stock or long‑term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, financial position, stockholders' equity or results
of operations of the Company and its subsidiaries, taken as in whole, otherwise
than as set forth or contemplated in the Pricing Disclosure Package, the effect
of which, in any such case described in clause (i) or (ii), is in your judgment
so material and adverse as to make it impracticable or inadvisable to proceed
with the offering or the delivery of the Securities on the terms and in the
manner contemplated in this Agreement and in the Offering Circular;

f)
On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the NYSE; (ii) a suspension or material limitation in trading in
the Company's securities on the NYSE; (iii) a general moratorium on commercial
banking activities declared by either Federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States; (iv) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war or (v) the occurrence of any other calamity or crisis
or any change in financial, political or economic conditions in the United
States or elsewhere, if the effect of any such event specified in clause (iv) or
(v) in your judgment makes it impracticable or inadvisable to proceed with the
offering or the delivery of the Securities on the terms and in the manner
contemplated in the Offering Circular;

g)
The Underlying Shares issuable upon conversion of the Securities shall have been
approved for listing, subject to notice of issuance, by the NYSE and reasonably
satisfactory evidence of such approval shall have been provided to Purchasers;

h)
The Company shall have obtained and delivered to the Purchasers executed copies
of an agreement from directors and executive officers, substantially to the
effect set forth in Section 5(d) hereof in form and substance reasonably
satisfactory to you; and

i)
The Company shall have furnished or caused to be furnished to you at such Time
of Delivery certificates of officers of the Company reasonably satisfactory to
you as to the accuracy of the


13

--------------------------------------------------------------------------------



representations and warranties of the Company herein at and as of such Time of
Delivery, as to the performance by the Company of all of its obligations
hereunder to be performed at or prior to such Time of Delivery, as to the
matters set forth in subsection (e) of this Section and as to such other matters
as you may reasonably request.
9.    
a)
The Company will indemnify and hold harmless each Purchaser against any losses,
claims, damages or liabilities, joint or several, to which such Purchaser may
become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Circular, the Pricing Circular, the
Offering Circular, or any amendment or supplement thereto, any Company
Supplemental Disclosure Document, or arise out of or are based upon the omission
or alleged omission to state therein a material fact necessary to make the
statements therein not misleading, and will reimburse each Purchaser for any
legal or other expenses reasonably incurred by such Purchaser in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular or any such amendment or supplement, or any
Company Supplemental Disclosure Document, in reliance upon and in conformity
with written information furnished to the Company by any Purchaser through
Goldman, Sachs & Co. expressly for use therein.

b)
Each Purchaser will indemnify and hold harmless the Company against any losses,
claims, damages or liabilities to which the Company may become subject, under
the Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in any Preliminary
Offering Circular, the Pricing Circular, the Offering Circular, or any amendment
or supplement thereto, or any Company Supplemental Disclosure Document, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in any
Preliminary Offering Circular, the Pricing Circular, the Offering Circular or
any such amendment or supplement, or any Company Supplemental Disclosure
Document in reliance upon and in conformity with written information furnished
to the Company by such Purchaser through Goldman, Sachs & Co. expressly for use
therein; and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.

c)
Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under such
subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation; provided
however, that any indemnified party shall have the right to retain


14

--------------------------------------------------------------------------------



its own counsel and the fees and expenses of such counsel shall be at the
expense of the indemnifying party if (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be in the reasonable judgment of
counsel inappropriate due to actual or potential differing interests between
them. It is understood that the indemnifying party shall not, in respect of the
legal expenses of any indemnified party in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonably
incurred fees and expenses of more than one separate firm (in addition to any
local counsel) for all Initial Purchasers and all persons, if any, who control
any Initial Purchaser within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party. No indemnifying party shall be liable for
any settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment.
d)
If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchasers on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required by subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
underwriting discounts and commissions received by the Purchasers, in each case
as set forth in the Offering Circular. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Purchasers
on the other and the parties' relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Company
and the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to
investors were


15

--------------------------------------------------------------------------------



offered to investors exceeds the amount of any damages which such Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. The Purchasers' obligations in this
subsection (d) to contribute are several in proportion to their respective
underwriting obligations and not joint.
e)
The obligations of the Company under this Section 9 shall be in addition to any
liability which the Company may otherwise have and shall extend, upon the same
terms and conditions, to any affiliate of each Purchaser and each person, if
any, who controls any Purchaser within the meaning of the Act; and the
obligations of the Purchasers under this Section 9 shall be in addition to any
liability which the respective Purchasers may otherwise have and shall extend,
upon the same terms and conditions, to each officer and director of the Company
and to each person, if any, who controls the Company within the meaning of the
Act.

10.    
a)
If any Purchaser shall default in its obligation to purchase any Firm Securities
or Optional Securities, as the case may be, which it has agreed to purchase
hereunder, you may in your discretion arrange for you or another party or other
parties to purchase such Securities on the terms contained herein. If within
thirty‑six hours after such default by any Purchaser you do not arrange for the
purchase of such Securities, then the Company shall be entitled to a further
period of thirty‑six hours within which to procure another party or other
parties satisfactory to you to purchase such Securities on such terms. In the
event that, within the respective prescribed periods, you notify the Company
that you have so arranged for the purchase of such Securities, or the Company
notifies you that it has so arranged for the purchase of such Securities, you or
the Company shall have the right to postpone such Time of Delivery for a period
of not more than seven days, in order to effect whatever changes may thereby be
made necessary in the Offering Circular, or in any other documents or
arrangements, and the Company agrees to prepare promptly any amendments to the
Offering Circular which in your opinion may thereby be made necessary. The term
“Purchaser” as used in this Agreement shall include any person substituted under
this Section with like effect as if such person had originally been a party to
this Agreement with respect to such Securities.

b)
If, after giving effect to any arrangements for the purchase of any Firm
Securities or Optional Securities of a defaulting Purchaser or Purchasers by you
and the Company as provided in subsection (a) above, the aggregate principal
amount of such Securities which remains unpurchased does not exceed one‑eleventh
of the aggregate principal amount of all the Securities to be purchased at such
Time of Delivery, then the Company shall have the right to require each
non‑defaulting Purchaser to purchase the principal amount of Securities which
such Purchaser agreed to purchase hereunder at such Time of Delivery and, in
addition, to require each non‑defaulting Purchaser to purchase its pro rata
share (based on the principal amount of Securities which such Purchaser agreed
to purchase hereunder) of the Securities of such defaulting Purchaser or
Purchasers for which such arrangements have not been made; but nothing herein
shall relieve a defaulting Purchaser from liability for its default.

c)
If, after giving effect to any arrangements for the purchase of any Firm
Securities or Optional Securities of a defaulting Purchaser or Purchasers by you
and the Company as provided in subsection (a) above, the aggregate principal
amount of Securities which remains unpurchased exceeds one‑eleventh of the
aggregate principal amount of all the Securities to be purchased at such Time of
Delivery, or if the Company shall not exercise the right described in
subsection (b) above to require non‑defaulting Purchasers to purchase Securities
of a defaulting Purchaser or Purchasers, then this Agreement (or, with respect
to a Subsequent Time of Delivery, the obligation of the Purchasers to purchase
and of the Company to sell the Optional Securities at such Subsequent Time of
Delivery) shall thereupon terminate, without liability on the part of any
non‑defaulting Purchaser or the Company, except for the expenses to be borne by
the Company and the Purchasers as provided


16

--------------------------------------------------------------------------------



in Section 7 hereof and the indemnity and contribution agreements in Section 9
hereof; but nothing herein shall relieve a defaulting Purchaser from liability
for its default.
11.
The respective indemnities, agreements, representations, warranties and other
statements of the Company and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.

12.
If this Agreement shall be terminated pursuant to Section 10 hereof, the Company
shall not then be under any liability to any Purchaser except as provided in
Section 9 hereof; but, if for any other reason, the Securities are not delivered
by or on behalf of the Company as provided herein, the Company will reimburse
the Purchasers through you for all expenses approved in writing by you,
including fees and disbursements of counsel, reasonably incurred by the
Purchasers in making preparations for the purchase, sale and delivery of the
Securities, but the Company shall then be under no further liability to any
Purchaser except as provided in Sections 7 and 9 hereof.

13.
In all dealings hereunder, you shall act on behalf of each of the Purchasers,
and the parties hereto shall be entitled to act and rely upon any statement,
request, notice or agreement on behalf of any Purchaser made or given by you
jointly.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail, telex or facsimile
transmission to you as the representative in care of Goldman, Sachs & Co., 200
West Street, New York, New York 10282-2198, Attention: Registration Department;
and if to the Company shall be delivered or sent by mail, telex or facsimile
transmission to the address of the Company set forth in the Offering Circular,
Attention: Secretary; provided, however, that any notice to a Purchaser hereof
shall be delivered or sent by mail, telex or facsimile transmission to such
Purchaser at its address set forth in its Purchasers' Questionnaire, or telex
constituting such Questionnaire, which address will be supplied to the Company
by you upon request. Any such statements, requests, notices or agreements shall
take effect upon receipt thereof.
In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.
14.
This Agreement shall be binding upon, and inure solely to the benefit of, the
Purchasers, the Company and, to the extent provided in Sections 9 and 11 hereof,
the officers and directors of the Company and each person who controls the
Company or any Purchaser, and their respective heirs, executors, administrators,
successors and assigns, and no other person shall acquire or have any right
under or by virtue of this Agreement. No purchaser of any of the Securities from
any Purchaser shall be deemed a successor or assign by reason merely of such
purchase.

15.
Time shall be of the essence of this Agreement.

16.
The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm's-length commercial transaction
between the Company, on the one hand, and the several Purchasers, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Purchaser is acting solely as a principal and not the agent or fiduciary of
the Company, (iii) no Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Purchaser
has advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the


17

--------------------------------------------------------------------------------



Purchaser, or any of them, has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.
17.
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Purchasers, or any of them, with
respect to the subject matter hereof.

18.
THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company and the
Purchasers agree that any suit or proceeding arising in respect of this
agreement or our engagement will be tried exclusively in the U.S. District Court
for the Southern District of New York or, if that court does not have subject
matter jurisdiction, in any state court located in The City and County of
New York and the Company and the Purchasers agree to submit to the jurisdiction
of, and to venue in, such courts.

19.
The Company and each of the Purchasers hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

20.
This Agreement may be executed by any one or more of the parties hereto in any
number of counterparts, each of which shall be deemed to be an original, but all
such respective counterparts shall together constitute one and the same
instrument.

21.
Notwithstanding anything herein to the contrary, the Company (and the Company's
employees, representative, and other agents) are authorized to disclose to any
and all persons, the tax treatment and tax structure of the potential
transaction and all materials of any kind (including tax opinions and other tax
analyses) provided to the Company relating to that treatment and structure,
without the Purchasers' imposing any limitation of any kind. However, any
information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means US federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

If the foregoing is in accordance with your understanding, please sign and
return to us one for the Company and Goldman, Sachs & Co. plus one for each
counsel counterparts hereof, and upon the acceptance hereof by you, on behalf of
each of the Purchasers, this letter and such acceptance hereof shall constitute
a binding agreement between each of the Purchasers and the Company. It is
understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Company for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.
                            

18

--------------------------------------------------------------------------------



Very truly yours,
SEACOR Holdings Inc.
By:    /s/ Charles Fabrikant
Name:     Charles Fabrikant
Title:     Executive Chairman

19

--------------------------------------------------------------------------------



Accepted as of the date hereof:
Goldman, Sachs & Co.


By:
/s/ Daniel M. Young

Name:
Daniel M. Young

Title:
Managing Director



On behalf of each of the Purchasers



20

--------------------------------------------------------------------------------




SCHEDULE I
Purchaser
 
Principal Amount of Securities to be Purchased
Goldman, Sachs & Co.
 
$
195,000,000


DNB Markets, Inc.
 
15,000,000


Standard Chartered Bank
 
15,000,000


Wells Fargo Securities, LLC
 
15,000,000


J.P. Morgan Securities LLC
 
15,000,000


Deutsche Bank Securities Inc.
 
15,000,000


SunTrust Robinson Humphrey, Inc.
 
15,000,000


BNP Paribas Securities Corp.
 
3,750,000


Mitsubishi UFJ Securities (USA), Inc.
 
3,750,000


BB&T Capital Markets, a division of Scott & Stringfellow, LLC
 
3,750,000


Cowen and Company, LLC
 
3,750,000


Total
 
$
300,000,000



SCHEDULE II
(a)Additional Documents Incorporated by Reference: None


(b)Approved Supplemental Disclosure Documents: None



21

--------------------------------------------------------------------------------




SCHEDULE II(e)
Significant Subsidiaries
Boston Putford Offshore Safety Limited
Graham Offshore LLC
Lightship Tankers I LLC
Lightship Tankers II LLC
Lightship Tankers III LLC
Lightship Tankers IV LLC
Lightship Tankers V LLC
McCall's Boat Rentals L.L.C.
SCF Barge Line LLC
SCF Marine Inc.
SCF Waxler Barge Line LLC
SCF Waxler Marine LLC
Seabulk Energy Transport, Inc.
Seabulk Offshore LLC
Seabulk Petroleum Transport, Inc.
Seabulk Tankers, Inc.
Seabulk Towing, Inc.
SEACOR LB Offshore II LLC
SEACOR LB Offshore LLC
SEACOR Marine LLC
SEACOR Offshore do Brasil Ltda.
SEACOR Offshore Dubai (L.L.C.)
SEACOR Offshore LLC
Seaspraie Holdings LLC
Windcat Workboats B.V.
Windcat Workboats Limited

22

--------------------------------------------------------------------------------




SCHEDULE III
Final Term Sheet
See attached

23

--------------------------------------------------------------------------------




Annex A-1
Form of Opinion and Negative Assurance Letter of Counsel for the Company


See attached

24

--------------------------------------------------------------------------------




Annex A-2
Form of Opinion
of Blank Rome LLP
See attached

25

--------------------------------------------------------------------------------




Annex A-3
Form of Opinion
of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
See attached





26

--------------------------------------------------------------------------------






ANNEX I
Pursuant to Section 8(d) of the Purchase Agreement, the accountants shall
furnish letters to the
Purchasers to the effect that:
(i)
They are an independent registered public accounting firm with respect to the
Company and its subsidiaries within the meaning of the Securities Exchange Act
of 1934 (the “Exchange Act”) and the applicable published rules and regulations
thereunder adopted by the Securities and Exchange Commission and the Public
Accounting Oversight Board (United States);

(ii)
In their opinion, the consolidated financial statements and financial statement
schedules audited by them and included in the Offering Circular comply as to
form in all material respects with the applicable requirements of the Exchange
Act and the related published rules and regulations;

(iii)
The unaudited selected financial information with respect to the consolidated
results of operations and financial position of the Company for the five most
recent fiscal years included in the Offering Circular agrees with the
corresponding amounts (after restatements where applicable) in the audited
consolidated financial statements for such five fiscal years;

(iv)
On the basis of limited procedures not constituting an audit in accordance with
generally accepted auditing standards, consisting of a reading of the unaudited
financial statements and other information referred to below, a reading of the
latest available interim financial statements of the Company and its
subsidiaries, inspection of the minute books of the Company and its subsidiaries
since the date of the latest audited financial statements included in the
Offering Circular, inquiries of officials of the Company and its subsidiaries
responsible for financial and accounting matters and such other inquiries and
procedures as may be specified in such letter, nothing came to their attention
that caused them to believe that:

(A)
the unaudited consolidated statements of income, consolidated balance sheets and
consolidated statements of cash flows included in the Offering Circular are not
in conformity with generally accepted accounting principles applied on the basis
substantially consistent with the basis for the unaudited condensed consolidated
statements of income, consolidated balance sheets and consolidated statements of
cash flows included in the Offering Circular;

(B)
any other unaudited income statement data and balance sheet items included in
the Offering Circular do not agree with the corresponding items in the unaudited
consolidated financial statements from which such data and items were derived,
and any such unaudited data and items were not determined on a basis
substantially consistent with the basis for the corresponding amounts in the
audited consolidated financial statements included in the Offering Circular;

(C)
the unaudited financial statements which were not included in the Offering
Circular but from which were derived any unaudited condensed financial
statements referred to in clause (A) and any unaudited income statement data and
balance sheet items included in the Offering Circular and referred to in
clause (B) were not determined on a basis substantially consistent with the
basis for the audited consolidated financial statements included in the Offering
Circular;

(D)
any unaudited pro forma consolidated condensed financial statements included in
the Offering Circular do not comply as to form in all material respects with the
applicable accounting requirements or the pro forma adjustments have not been
properly applied to the historical amounts in the compilation of those
statements;

(E)
as of a specified date not more than five days prior to the date of such letter,
there have been any changes in the consolidated capital stock (other than
issuances of capital stock upon exercise of options and stock appreciation
rights, upon earn-outs of performance shares and upon conversions of convertible
securities,


27

--------------------------------------------------------------------------------




in each case which were outstanding on the date of the latest financial
statements included in the Offering Circular or any increase in the consolidated
long-term debt of the Company and its subsidiaries, or any decreases in
consolidated net current assets or stockholders' equity or other items specified
by Goldman, Sachs & Co., or any increases in any items specified by Goldman,
Sachs & Co., in each case as compared with amounts shown in the latest balance
sheet included in the Offering Circular except in each case for changes,
increases or decreaes which the Offering Circular discloses have occurred or may
occur or which are described in such letter; and
(F)
for the period from the date of the latest financial statements included in the
Offering Circular to the specified date referred to in clause (E) there were any
decreases in consolidated net revenues or operating profit or the total or per
share amounts of consolidated net income or other items specified by Goldman,
Sachs & Co., or any increases in any items specified by Goldman, Sachs & Co., in
each case as compared with the comparable period of the preceding year and with
any other period of corresponding length specified by Goldman, Sachs & Co.,
except in each case for decreases or increases which the Offering Circular
discloses have occurred or may occur or which are described in such letter; and

(v)
In addition to the examination referred to in their report(s) included in the
Offering Circular and the limited procedures, inspection of minute books,
inquiries and other procedures referred to in paragraphs (iii) and (iv) above,
they have carried out certain specified procedures, not constituting an audit in
accordance with generally accepted auditing standards, with respect to certain
amounts, percentages and financial information specified by Goldman, Sachs &
Co., which are derived from the general accounting records of the Company and
its subsidiaries, which appear in the Offering Circular, and have compared
certain of such amounts, percentages and financial information with the
accounting records of the Company and its subsidiaries and have found them to be
in agreement.


28